Hall, J.
Where it was proved that a cow was killed by a railroad train, this imposed on the company the burden of showing that it was in the exercise of all ordinary and reasonable care and diligence, or that the damage was caused solely by the negligence of the owner of the cow, or, to diminish damages, that both were at fault. Negligence is a question for the jury, and the issues thus presented necessarily depend upon facts. Therefore, where the plaintiff obtained a verdict on the appeal trial in a justice’s court, and the defendant carried the case to the superior court by certiorari, if the judge sustained the certiorari, it was *39proper to order a new trial and not to finally dispose of the case. Code, ¡4067 and cit.; 65 Ga„ 754; 68 Id., 650; 69 Id., 841.
J. B. Cumming; Geo. D. Thomas, by brief, for plaintiff in error.
No appearance for defendant.
Judgment affirmed.